Per Curiam
— The plaintiff in error was convicted and sentenced to the penitentiary for two years on a charge that he did “unlawfully and feloniously make an assault in and upon one P.--a female child under the age of ten years, with intent to carnally know and abuse the said female child,” the particulars being alleged. *24On writ of error it is contended that the evidence does not support the verdict. .
Unlike the case of Williams v. State, 20 Fla. 391, the evidence of guilt in this case is- cMrect and positive. The evidence is ample to sustain the verdict, and no errors of law appearing the judgment is affirmed.
Whitfield, C. J., and Taylor, Shackleford, Cockrell and Hocker, J. J., concur-. ........